                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON


THE RAW BAR LLC, a West
Virginia limited liability
company,

            Plaintiff,

v.                                        Civil Action no. 2:18-cv-0492

ADT LLC, a Delaware limited
liability company,

            Defendant.


                      MEMORANDUM OPINION AND ORDER


            Pending are the motion to remand of the plaintiff,

filed April 10, 2018, and the uncontested Motion for Leave to

File a Supplemental Response to Motion to Remand, filed October

25, 2018 by the defendant.1


                               I. Background


            This civil action, originally filed in the Circuit

Court of Kanawha County, West Virginia, concerns a fire that

occurred after operating hours at the plaintiff’s place of

business.    This happened after the defendant, ADT LLC (“ADT”)




1 It is ORDERED that the motion for leave of the defendant is hereby granted,
and the court will consider the supplemental response and accompanying
exhibit herein.
had installed one of its security systems on the premises.

Compl. ¶ 5.   The plaintiff, The Raw Bar LLC (“The Raw Bar”),

claims the alarm system warned the defendant of the hazard, but

that the defendant “failed to properly respond and make

necessary and timely phone calls to the Plaintiff and/or

representative, the police or the fire department.”      Id. ¶ 6.

The Raw Bar brings three separate counts to recover for damages

related to the incident, including negligence, breach of

contract, and breach of warranty.      See id. ¶ 6.


           As a result of defendant’s alleged failure to timely

respond, plaintiff alleges that its “business establishment

incurred severe damages, and the Plaintiff sustained lost

profits, personal property losses and other associated damages.”

Id. ¶ 7.   The associated damages sought include annoyance,

inconvenience, and aggravation.       Id. ¶ 21(c).


           ADT removed based on diversity jurisdiction.     28

U.S.C. § 1332.   In moving for remand, plaintiff argues that the

amount in controversy does not exceed the sum of $75,000 as

required by the diversity statute.      Specifically, The Raw Bar

notes that its complaint, signed by its attorney but not by its

representative, contains a stipulation that “the amount of

damages it sustained as a result of the Defendant’s wrongful

conduct does not exceed $75,000.”      The court notes that the

                                  2
plaintiff’s request for attorney fees is couched in such a way

that it may be deemed to be a cost and expense in addition to

“damages”:

    The Plaintiff requests it be awarded its costs and
    expenses incurred in bringing this action, including
    reasonable attorney fees, and such other relief as the
    Court deems just.

Amended Compl. 5.


         The Raw Bar further contends that because its

representative and attorney signed a stipulation after removal,

stating that the plaintiff suffered damages totaling less than

$75,000, the amount in controversy does not exceed the

jurisdictional threshold.   To the extent that plaintiff attempts

to rely upon the stipulation signed by its representative and

counsel, the court notes that it was not submitted to the court

until the case was removed, and in doing so, the plaintiff has

failed to comply with McCoy v. Erie Ins. Co., 147 F. Supp. 2d

481, 485-86 (S.D. W. Va. 2001) (holding that for a stipulation

to bear on a court’s finding with respect to the amount in

controversy requirement, it must have been signed by counsel and

his or her client and submitted prior to removal).    The post-

removal stipulation is thus ineffective.   Also ineffective is

the stipulation in the complaint, signed only by counsel.


         The defendant filed a supplemental response to the

plaintiff’s motion to remand on October 25, 2018.    Therein, it
                                3
references the plaintiff’s responses to ADT’s Requests for

Admission.   In the first of those responses the plaintiff

states:

    Either the Defendant accepts the Plaintiff’s
    stipulation of not seeking damages in excess of
    $75,000.00 and return the case to State Court or, if
    the case remains in Federal Court, the amount of the
    award will be as awarded by the jury.

See Response to First Req. for Adm. ¶ 1.    The defendant aptly

contends that this assertion supports its position that

diversity jurisdiction is proper.


                        II. Discussion


           When a defendant removes, it bears the burden of

showing that it has properly invoked federal jurisdiction.    “A

defendant that removes a case from state court in which the

damages sought are unspecified, asserting the existence of

federal diversity jurisdiction, must prove by a preponderance of

the evidence that the value of the matter in controversy exceeds

the jurisdictional amount . . . .”    Landmark v. Apogee Coal Co.,

945 F. Supp. 932, 935 (S.D. W. Va. 1996).     The test is framed as

a requirement that the defendant show it is “more likely than

not” that the jurisdictional amount is met.    Id. (citing

Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1357 (11th Cir.

1996).    Inasmuch as ADT asserts diversity jurisdiction as

grounds for removal and the damages sought in this case are not

                                  4
specified, the issue is whether ADT has shown by a preponderance

of the evidence that the amount in controversy exceeds $75,000.


            In its complaint, The Raw Bar includes the statement

noted above, signed only by the plaintiff’s counsel, wherein it

states that the amount sought is $75,000 or less for “wrongful

conduct.”    The term “wrongful conduct” is at best ambiguous as

used here inasmuch as the plaintiff seeks attorney fees in

addition to “lost profits, personal property losses and other

associated damages.”    See Compl. ¶ 7.   Once the defendant

removed, the plaintiff’s subsequent stipulation similarly states

that the amount of “damages” it suffered as a result of the

defendant’s “wrongful conduct and negligent actions” does not

exceed the jurisdictional amount.


            However, when one returns to ADT’s Requests for

Admission, there are two additional plaintiff admissions

(referenced in the defendant’s supplemental response), wherein

the plaintiff specifically (1) denies that it is not entitled to

recover more than $75,000 and (2) denies that the amount in

controversy does not exceed $75,000.      Pl.’s Resp. to Def.’s

Requests for Admission ¶ 5-6.    It can thus be readily inferred

from three of the plaintiff’s answers to ADT’s requests for

admission that the amount in controversy exceeds $75,000 and




                                  5
that The Raw Bar will seek a sum greater than $75,000 as

compensatory damages.


         Similarly, and independently, the plaintiff’s request

in its complaint for damages of as much as $75,000 for wrongful

conduct and an award of its costs and expenses including

attorney fees supports the conclusion that the amount in

controversy exceeds $75,000.


                         III. Conclusion


         The court finds by a preponderance of the evidence

that the amount in controversy is in excess of $75,000.       The

motion to remand is denied.


         The Clerk is directed to forward a copy of this order

to all counsel of record and any unrepresented parties.


                                    DATED:   August 5, 2019




                                6
